DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.
Response to Amendment
Applicant's submission filed on 04/14/2022 has been entered. Claims 1-4 and 7-14 remain pending in the application. The amendment to the claims has overcome the prior 35 USC 112 rejections.
Claim Objections
Claim 10 is objected to because of the following informalities: Claim 10 recites “in the second direction a the first boundary line” should read “in the second direction a first boundary line”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, recites the limitation “in the second direction” in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 2, recites the limitation “in a second direction” in line 10. It is unclear if a second direction recited in line 10 is different from the second direction recited in line 7 of the same claim.
Claim 2, recites the limitation “a second boundary line” in line 11. It is unclear if a second boundary line recited in line 11 is different from the second boundary line recited in line 6 of the same claim.
Claim 10, recites the limitation “in the second direction” in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 10, recites the limitation “a second boundary line” in line 10. It is unclear if a second boundary line recited in line 11 is different from the second boundary line recited in line 6 of the same claim.
All dependent claims are rejected based on their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Thornton (US Pub No. 20180206826) in the view of Rice (US Pub No. 20150305716) and in the view of Baturin (US Pub No. 20200209411).

Regarding claim 1, Thornton teaches an ultrasound image system, comprising: an ultrasound probe, comprising (figure 1, element 102, para. 0060):
 a substrate (para. 0055; substrate material); 
a first transducer array, fixed disposed on the substrate and configured to receive a first ultrasound signal (figure 4, element 401, paragraph 0085; first receive-only transducer array that is capable of receiving a second signal) and convert the first ultrasound signal into a first electrical signal (para. 0052; the transducer converts the ultrasound signal to electrical signal),
a second transducer array, fixed disposed on the substrate, adjacent to the first transducer array and configured to receive a second ultrasound signal (figure 4, element 451, para. 0085; second transmit-receive transducer array that is capable of receiving ultrasound signals) and convert the second ultrasound signal into a second electrical signal (para. 0052; the transducer converts the ultrasound signal to electrical signal);
a third transducer array, adjacent to the second transducer array (figure 1, element 108c, para. 0060), wherein the second transducer array is disposed between the first transducer array and the third transducer array (figure 1, element 108c), the third transducer array is configured to receive a third ultrasound signal (figure 1, element 108c, para. 0060; third receive-only transducer array that is capable of receiving a third signal) and convert the third ultrasound signal into a third electrical signal (para. 0052; the transducer converts the ultrasound signal to electrical signal); 
and a processing circuit, coupled to the first transducer array and the second transducer array, and configured to generate an ultrasound image signal according to the first ultrasound signal, the second ultrasound signal, and the third electrical signal (figure 1, element 122, para. 0068).
wherein the processing circuit is configured to convert the first electrical signal into a first image signal (figure 1, element 122, para. 0068), convert the second electrical signal into a second 5image signal (figure 1, element 122, para. 0068) and convert the third electrical signal into a third image signal (figure 1, element 122, para. 0068), 
However, Thornton fails to explicitly teach wherein the processing circuit is configured to multiply first image signal with a first weighted factor to obtain a first weighted value, multiply the second image signal with a second weighted factor to obtain a second weighted value, multiply the third image signal with a third weighted factor 10to obtain a third weighted value, calculate an average value of the first weighted value, the second weighted value and the third weighted value and determine the calculated average value as the ultrasound image signal, wherein the second weighted factor is greater than the first weighted factor and the third weighted factor.
Rice, in the same field of endeavor, teaches wherein the processing circuit is configured to multiply first image signal with a first weighted factor to obtain a first weighted value (para. 0070 and claim 20; the data collected from each ring (array) can be combined using a weighted average by weighting the echo data from each array by a corresponding weighting factor), multiply the second image signal with a second weighted factor to obtain a second weighted value (para. 0070 and claim 20; the data collected from each ring (array) can be combined using a weighted average by weighting the echo data from each array by a corresponding weighting factor), multiply the third image signal with a third weighted factor 10to obtain a third weighted value (para. 0070 and claim 20; the data collected from each ring (array) can be combined using a weighted average by weighting the echo data from each array by a corresponding weighting factor), calculate an average value of the first weighted value, the second weighted value and the third weighted value and determine the calculated average value as the ultrasound image signal (paras. 0011 and 0070;  each circumferential array can be fired in substantially the same longitudinal position and software can be employed to perform an average or weighted average of the echo signals to generate an image of blood vessels for display.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Thornton to incorporate the teachings of Rice to provide weighted average and weighted factor. This modification will result in reducing the effects of noise from each array as taught within Rice in (paragraph 0069).
However, Thornton in the view of rice fails to explicitly teach wherein the second weighted factor is greater than the first weighted factor and the third weighted factor.
Baturin, in the same field of endeavor, teaches wherein the second weighted factor is greater than the first weighted factor and the third weighted factor (para. 0062).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Thornton in the view of Rice to incorporate the teachings of Baturin to provide second weighted factor is greater than the first weighted factor. This modification will result in increasing signal to noise ratio and reduce the resolution loss as taught within Baturin in (paragraph 0061).

Regarding claim 9, Thornton teaches an ultrasound probe, comprising (figure 1, element 102, para. 0060):
 a substrate (para. 0055; substrate material); 
a first transducer array, fixed disposed on the substrate and configured to receive a first ultrasound signal (figure 4, element 401, paragraph 0085; first receive-only transducer array that is capable of receiving a second signal) and convert the first ultrasound signal into a first electrical signal (para. 0052; the transducer converts the ultrasound signal to electrical signal),
a second transducer array, fixed disposed on the substrate, adjacent to the first transducer array and configured to receive a second ultrasound signal (figure 4, element 451, para. 0085; second transmit-receive transducer array that is capable of receiving ultrasound signals) and convert the second ultrasound signal into a second electrical signal (para. 0052; the transducer converts the ultrasound signal to electrical signal);
a third transducer array, adjacent to the second transducer array (figure 1, element 108c, para. 0060), wherein the second transducer array is disposed between the first transducer array and the third transducer array (figure 1, element 108c), the third transducer array is configured to receive a third ultrasound signal (figure 1, element 108c, para. 0060; third receive-only transducer array that is capable of receiving a third signal) and convert the third ultrasound signal into a third electrical signal (para. 0052; the transducer converts the ultrasound signal to electrical signal); 
and a processing circuit, coupled to the first transducer array and the second transducer array, and configured to generate an ultrasound image signal according to the first ultrasound signal, the second ultrasound signal, and the third electrical signal (figure 1, element 122, para. 0068).
wherein the first electrical signal is converted into a first image signal (figure 1, element 122, para. 0068), the 10second electrical signal is converted into a second image signal (figure 1, element 122, para. 0068), the third electrical signal is converted into a third image signal (figure 1, element 122, para. 0068), 
However, Thornton fails to explicitly teach the first image signal is multiplied with a first weighted factor to obtain a first weighted value, the second image signal is multiplied with a second weighted factor to obtain a second weighted value, the third image signal is multiplied with a third 15weighted factor to obtain a third weighted value, an average value of the first weighted value, the second weighted value and the third weighted value is calculated by a processing circuit for acing as the ultrasound image signal, wherein the second weighted factor is greater than the first weighted factor and the third weighted factor.
Rice, in the same field of endeavor, teaches the first image signal is multiplied with a first weighted factor to obtain a first weighted value (para. 0070 and claim 20; the data collected from each ring (array) can be combined using a weighted average by weighting the echo data from each array by a corresponding weighting factor), the second image signal is multiplied with a second weighted factor to obtain a second weighted value (para. 0070 and claim 20; the data collected from each ring (array) can be combined using a weighted average by weighting the echo data from each array by a corresponding weighting factor), the third image signal is multiplied with a third 15weighted factor to obtain a third weighted value (para. 0070 and claim 20; the data collected from each ring (array) can be combined using a weighted average by weighting the echo data from each array by a corresponding weighting factor), an average value of the first weighted value, the second weighted value and the third weighted value is calculated by a processing circuit for acing as the ultrasound image signal (paras. 0011 and 0070;  each circumferential array can be fired in substantially the same longitudinal position and software can be employed to perform an average or weighted average of the echo signals to generate an image of blood vessels for display.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Thornton to incorporate the teachings of Rice to provide weighted average and weighted factor. This modification will result in reducing the effects of noise from each array as taught within Rice in (paragraph 0069).
However, Thornton in the view of rice fails to explicitly teach wherein the second weighted factor is greater than the first weighted factor and the third weighted factor.
Baturin, in the same field of endeavor, teaches wherein the second weighted factor is greater than the first weighted factor and the third weighted factor (para. 0062).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Thornton in the view of Rice to incorporate the teachings of Baturin to provide second weighted factor is greater than the first weighted factor. This modification will result in increasing signal to noise ratio and reduce the resolution loss as taught within Baturin in (paragraph 0061).

Claims 2-3, 7-8, 10-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Thornton (US Pub No. 20180206826) in the view of Rice (US Pub No. 20150305716) and Baturin (US Pub No. 20200209411), as in the rejection of claim 1, and in further view of Stokes (WO2018222556).
Regarding claim 2, Thornton teaches The ultrasound image system of claim 1, wherein the first transducer array comprises a first ultrasound transducer element and a second 30transducer element arranged sequentially along a first direction (figure 4, elements 402 and 404, paragraph 0085), the second 3Appl. No. 16/812,352 Reply to Office action of April 04, 2022transducer array comprises a third ultrasound transducer element, a fourth transducer and a fifth transducer element arranged sequentially along the first direction (fig. 4, elements 456-460, paragraph 0085)
However, Thornton in the view of Rice and Baturin fails to explicitly teach a second boundary line between the third ultrasound transducer element and the fourth transducer element extends in the second direction a 5first boundary line between the first ultrasound transducer element and the second transducer element of the first transducer array extending along a second direction different from the first direction  is not aligned with a second boundary line between the third ultrasound transducer element and the fourth transducer element of the second transducer array extending along the 10second direction, and the first boundary line of the first transducer array extending along the second direction is not aligned with a third boundary line between the fourth ultrasound transducer element and the fifth transducer element of the second transducer array extending along the second direction.
 Stokes, in the same field of endeavor, teaches wherein a second boundary line between the third ultrasound transducer element and the fourth transducer element extends in the second direction(see annotated Fig. 5c below)  a 5first boundary line between the first ultrasound transducer element and the second transducer element of the first transducer array extending along a second direction different from the first direction  (see annotated Fig. 5c below) is not aligned with a second boundary line between the third ultrasound transducer element and the fourth transducer element of the second transducer array extending along the 10second direction (see annotated Fig. 5c below, the misalignment of the arrays is shown), and the first boundary line of the first transducer array extending along the second direction is not aligned with a third boundary line between the fourth ultrasound transducer element and the fifth transducer element of the second transducer array extending along the second direction (see annotated Fig. 5c below, the misalignment of the arrays is shown).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Thornton in the view of Rice and Baturin to incorporate the teachings of Stokes to provide first, second, and third boundary lines that are misaligned. This modification will result in increasing the gain and the increased gain and/or specific beam shapes provided by the misaligned arrays may be realized without substantially increasing the complexity and/or cost of the resulting ranging system, particularly as it relates to beamforming processing (paragraph 0137).
[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow]
    PNG
    media_image1.png
    360
    592
    media_image1.png
    Greyscale

Regarding claim 3, Thornton teaches the ultrasound image system of claim 2, however fails to explicitly teach wherein a distance between the first boundary linePage 13 of 18the fo of the first ultrasound transducer element of the first transducer array and the second boundary linePage 13 of 18the fo of the second ultrasound transducer element of the second transducer array is associated with a length of the first ultrasound transducer element of the first transducer array in the first direction.
Stokes, in the same field of endeavor, teaches wherein a distance between the first boundary linePage 13 of 18the fo of the first ultrasound transducer element of the first transducer array and the second boundary linePage 13 of 18the fo of the second ultrasound transducer element of the second transducer array is associated with a length of the first ultrasound transducer element of the first transducer array in the first direction.
[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    360
    592
    media_image1.png
    Greyscale

It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Thornton in the view of Rice and Baturin to incorporate the teachings of Stokes to provide first and second boundary lines that are misaligned. This modification will result in increasing the gain and the increased gain and/or specific beam shapes provided by the misaligned arrays may be realized without substantially increasing the complexity and/or cost of the resulting ranging system, particularly as it relates to beamforming processing (paragraph 0137).

Regarding claim 7, Thornton teaches the ultrasound image system of claim 1, wherein the first transducer array and the second transducer array are disposed on a curved surface of the substrate (para. 0063; “each of the transmit-receive transducer array 106 and receive-only transducer array 108 may be formed across a flat surface, a convex surface, or a concave surface. Arrays formed on curved surfaces may be curved in one dimension, or curved in two dimensions.”).

Regarding claim 8, Thornton teaches the ultrasound image system of claim 1, further comprising: a transmitting transducer array, configured to emit ultrasound signals (figure 1, element 106, para. 0060; transmit receive array).

Regarding claim 10, Thornton teaches the ultrasound probe of claim 9, wherein the first transducer array comprises a first ultrasound transducer element and a second 30transducer element arranged sequentially along a first direction (figure 4, elements 402 and 404, paragraph 0085), the second 3Appl. No. 16/812,352 Reply to Office action of April 04, 2022transducer array comprises a third ultrasound transducer element, a fourth transducer and a fifth transducer element arranged sequentially along the first direction (fig. 4, elements 456-460, paragraph 0085)
However, Thornton in the view of Rice and Baturin fails to explicitly teach a second boundary line between the third ultrasound transducer element and the fourth transducer element extends in the second direction a 5first boundary line between the first ultrasound transducer element and the second transducer element of the first transducer array extending along a second direction different from the first direction  is not aligned with a second boundary line between the third ultrasound transducer element and the fourth transducer element of the second transducer array extending along the 10second direction, and the first boundary line of the first transducer array extending along the second direction is not aligned with a third boundary line between the fourth ultrasound transducer element and the fifth transducer element of the second transducer array extending along the second direction.
 Stokes, in the same field of endeavor, teaches wherein a second boundary line between the third ultrasound transducer element and the fourth transducer element extends in the second direction(see annotated Fig. 5c below)  a 5first boundary line between the first ultrasound transducer element and the second transducer element of the first transducer array extending along a second direction different from the first direction  (see annotated Fig. 5c below) is not aligned with a second boundary line between the third ultrasound transducer element and the fourth transducer element of the second transducer array extending along the 10second direction (see annotated Fig. 5c below, the misalignment of the arrays is shown), and the first boundary line of the first transducer array extending along the second direction is not aligned with a third boundary line between the fourth ultrasound transducer element and the fifth transducer element of the second transducer array extending along the second direction (see annotated Fig. 5c below, the misalignment of the arrays is shown).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Thornton in the view of Rice and Baturin to incorporate the teachings of Stokes to provide first, second, and third boundary lines that are misaligned. This modification will result in increasing the gain and the increased gain and/or specific beam shapes provided by the misaligned arrays may be realized without substantially increasing the complexity and/or cost of the resulting ranging system, particularly as it relates to beamforming processing (paragraph 0137).


[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow]
    PNG
    media_image1.png
    360
    592
    media_image1.png
    Greyscale

Regarding claim 11, Thornton teaches the ultrasound probe of claim 10, however fails to explicitly teach wherein a distance between the first boundary linePage 13 of 18the fo of the first ultrasound transducer element of the first transducer array and the second boundary linePage 13 of 18the fo of the second ultrasound transducer element of the second transducer array is associated with a length of the first ultrasound transducer element of the first transducer array in the first direction.
Stokes, in the same field of endeavor, teaches wherein a distance between the first boundary linePage 13 of 18the fo of the first ultrasound transducer element of the first transducer array and the second boundary linePage 13 of 18the fo of the second ultrasound transducer element of the second transducer array is associated with a length of the first ultrasound transducer element of the first transducer array in the first direction.
[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    360
    592
    media_image1.png
    Greyscale

It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Thornton in the view of Rice and Baturin to incorporate the teachings of Stokes to provide first and second boundary lines that are misaligned. This modification will result in increasing the gain and the increased gain and/or specific beam shapes provided by the misaligned arrays may be realized without substantially increasing the complexity and/or cost of the resulting ranging system, particularly as it relates to beamforming processing (paragraph 0137).

Regarding claim 13, Thornton teaches the ultrasound probe of claim 9, the first transducer array and the second transducer array are disposed on a curved surface of the substrate (para. 0063; “each of the transmit-receive transducer array 106 and receive-only transducer array 108 may be formed across a flat surface, a convex surface, or a concave surface. Arrays formed on curved surfaces may be curved in one dimension, or curved in two dimensions.”).

Regarding claim 14, Thornton the ultrasound probe of claim 9, further comprising:  a transmitting transducer array, configured to emit ultrasound signals (figure 1, element 106, para. 0060; transmit receive array).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Thornton (US Pub No. 20180206826) in the view of Rice (US Pub No. 20150305716), Baturin (US Pub No. 20200209411), and Stokes (WO2018222556), as in the rejection of claim 3, and in further view of Ishibashi (US Pub No. 20040122493).
Regarding claim 4, Thornton in the view of Rice, Baturin, and Stokes teaches the ultrasound image system of claim 3, however fails to explicitly teach further comprising: a first substrate, wherein the first transducer array is fixed disposed on the first substrate; and a second substrate, wherein the second transducer array is fixed disposed on the second substrate; wherein the driving assembly is connected to the first substrate and the second substrate, and configured to drive at least one of the first substrate and the second substrate to move; wherein when the at least one of the first substrate and the second substrate is driven to move by the driving assembly, the distance between the leading edge of the first ultrasound transducer element of the first transducer array and the leading edge of the second ultrasound transducer element of the second transducer array is changed.
Ishibashi, in the same field of endeavor in the subject of ultrasound apparatus, teaches wherein the ultrasound probe further comprising a driving assembly and the substrate comprising (figure 4, elements, 51, and 52, para. 0051): a first substrate, wherein the first transducer array is fixed disposed on the first substrate (figure 4, element 51, para. 0051); and a second substrate, wherein the second transducer array is fixed disposed on the second substrate (figure 4, element 52, para. 0051); wherein the driving assembly is connected to the first substrate and the second substrate (figure 4, element 32, para. 0051), and configured to drive at least one of the first substrate and the second substrate to move (figure 4, element 32, para. 0051); wherein when the at least one of the first substrate and the second substrate is driven to move by the driving assembly (figure 4, element 32, para. 0051), the distance between first boundary line of the first transducer array and the second boundary line of the second transducer array is changed  (figure 4, element 32, para. 0051).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Thornton in the view of Rice, Baturin, and Stokes to incorporate the teachings of Ishibashi to provide a substrate and a driving assembly to move the substrate. This modification will result in driving the elements to irradiate and receive strong ultrasonic wave (paragraph 0051).

Regarding claim 12, Thornton in the view of Rice, Baturin, and Stokes teaches the ultrasound probe of claim 11, however fails to explicitly teach further comprising: a first substrate, wherein the first transducer array is fixed disposed on the first substrate; and a second substrate, wherein the second transducer array is fixed disposed on the second substrate; wherein the driving assembly is connected to the first substrate and the second substrate, and configured to drive at least one of the first substrate and the second substrate to move; wherein when the at least one of the first substrate and the second substrate is driven to move by the driving assembly, the distance between the leading edge of the first ultrasound transducer element of the first transducer array and the leading edge of the second ultrasound transducer element of the second transducer array is changed.
Ishibashi, in the same field of endeavor in the subject of ultrasound apparatus, teaches wherein the ultrasound probe further comprising a driving assembly and the substrate comprising (figure 4, elements, 51, and 52, para. 0051): a first substrate, wherein the first transducer array is fixed disposed on the first substrate (figure 4, element 51, para. 0051); and a second substrate, wherein the second transducer array is fixed disposed on the second substrate (figure 4, element 52, para. 0051); wherein the driving assembly is connected to the first substrate and the second substrate (figure 4, element 32, para. 0051), and configured to drive at least one of the first substrate and the second substrate to move (figure 4, element 32, para. 0051); wherein when the at least one of the first substrate and the second substrate is driven to move by the driving assembly (figure 4, element 32, para. 0051), the distance between first boundary line of the first transducer array and the second boundary line of the second transducer array is changed  (figure 4, element 32, para. 0051).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Thornton in the view of Rice, Baturin, and Stokes to incorporate the teachings of Ishibashi to provide a substrate and a driving assembly to move the substrate. This modification will result in driving the elements to irradiate and receive strong ultrasonic wave (paragraph 0051).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793